The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 1, 2015

                                   No. 04-14-00676-CR

                                   Gary Lynn BAKER,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR4875
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due April 1, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court